Citation Nr: 9932694	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  98-06 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a foot disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from August 1950 to 
March 1954.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Jackson, Mississippi, Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
appellant's current bilateral sensorineural hearing loss and 
inservice disease or injury.  

2.  There is no competent evidence of a nexus between the 
appellant's current tinnitus and inservice disease or injury.  

3.  There is no competent evidence of a nexus between the 
appellant's current foot disabilities and inservice disease 
or injury.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for bilateral sensorineural hearing loss.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1999).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for tinnitus.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303(d) (1999).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for a foot disorder.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that his bilateral hearing loss, 
tinnitus, and bilateral foot disabilities had their origins 
during his period of active military service.  He testified 
at his August 1998 hearing that he began to experience 
hearing problems while in the National Guard in 1948 as a 
result of exposure to acoustic trauma from the firing of a 
155 Howitzer, and that he experienced additional acoustic 
trauma from the firing of guns onboard his ship during his 
period of active service, which caused hearing problems and 
ringing in his ears.  He also described instances (two or 
three) of bleeding from his ears in service from the acoustic 
trauma and several instances of trauma to his head from 
bumping it going through hatches on his ship.  He stated at 
the hearing that his foot problems are related to his having 
to wear shoes/boots in service that were too small.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and sensorineural hearing loss or arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for bilateral sensorineural hearing loss, 
tinnitus, and a foot disorder.  The first element required to 
show a well-grounded claim is met with regard to each of the 
appellant's claims because a November 1996 VA audiological 
examination noted that the appellant had bilateral 
sensorineural hearing loss and complained of bilateral 
tinnitus, October 1996 and September 1997 VA medical 
examinations diagnosed corns and calluses on both feet, and a 
September 1997 VA X-ray of the feet revealed degenerative 
changes of the first distal interphalangeal joint on each 
foot, deformity of the fourth proximal phalanx of the left 
foot, and deformity of the head of the third metatarsal of 
the right foot.  

The second element of Caluza is also met because the 
appellant provides lay testimony of the existence of hearing 
loss, ringing in the ears, and foot problems in service. 
although the service medical records do not show any 
complaint or finding of defective hearing, tinnitus, or a 
foot disorder.  

However, the third element of Caluza is not met because the 
appellant fails to show the required nexus between his 
current bilateral sensorineural hearing loss, tinnitus, and 
foot problems and any injury or disease in service.  There is 
no medical evidence establishing a link of the bilateral 
sensorineural hearing loss, tinnitus, and foot disabilities 
to the appellant's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  The Board notes that there is no 
competent evidence that demonstrates that either bilateral 
sensorineural hearing loss or arthritis in the feet was 
manifested to a compensable degree within the first year 
after the appellant's separation from service.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his bilateral sensorineural hearing 
loss, tinnitus, and foot disabilities, the record does not 
show that he is a medical professional, with the training and 
expertise to provide clinical findings regarding any 
etiological relationship of his defective hearing, tinnitus, 
and foot problems to service.  Consequently, his lay 
statements, while credible with regard to his subjective 
complaints and history, are not competent evidence for the 
purpose of showing a nexus between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims for service connection for bilateral 
sensorineural hearing loss, tinnitus, and a foot disorder are 
plausible or otherwise well grounded.  Therefore, they must 
be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in April 
1998.  Unlike the situation in Robinette, he has not put VA 
on notice of the existence of any specific evidence that, if 
submitted, could make these claims well grounded.  


ORDER

The claims for service connection for bilateral sensorineural 
hearing loss, tinnitus, and a foot disorder are denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

